Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ETSI TR 103 562 V0.0.0.1 (2017-2018), .
Regarding claims 1 & 8, ETSI discloses a method of transmitting, by a V2X communication apparatus of a vehicle, a collective perception message (CPM) message, a V2X communication apparatus of a vehicle , the method and apparatus comprising:
determining a transmission mode of the CPM message for generating collective perception for at least one object detected by the V2X communication apparatus (see again e.g. Section 4.2, lines 1-3), in which case it (immediately) sends a CPM, i.e. activates/enters an immediate CPM transmission mode/state, while also monitoring a minimum transmission frequency for data which has not changed, see e.g. Section 4.2, lines 2-4. However, even if no objects are selected for transmission [as a result of object detection], an ITS-S should indicate its ability to share perceived objects at a minimum frequency. CPMs disseminated at the minimum frequency shall include at least the FoV contained.". The necessary constant monitoring of these underlying transmission conditions also anticipates the claimed determination of a transmission mode, i.e. "object detection-based CPM transmission" vs. "periodic CPM transmission". Transmission mode selection is thereby considered to relate to a temporal mode selection, not necessarily selection of a specific CPM message type)); and
transmitting the CPM message based on the transmission mode (see again e.g. D1, Section 4.2, lines 1-3), in which case it (immediately) sends a CPM, i.e. activates/enters an immediate CPM transmission mode/state, while also monitoring a minimum transmission frequency for data which has not changed, see e.g. D1, Section 4.2, lines 2-4. However, even if no objects are selected for transmission [as a result of object detection], an ITS-S should indicate its ability to share perceived objects at a minimum frequency. CPMs disseminated at the minimum frequency shall include at least the FoV contained.". The necessary constant monitoring of these underlying transmission conditions also anticipates the claimed determination of a transmission mode, i.e. "object detection-based CPM transmission" 
wherein the CPM message corresponds to any one of a dynamic CPM message for transmitting dynamic data (see section 4.5 C, dynamic state) or a full CPM message for transmitting dynamic data and static data (see Section 4.5a; Fig. 3: CPM message additionally comprising also a (static) ITS PDU header comprising e.g. (static) protocol version, ITS-S ID data, Originating ITS-S Container (which also comprises static data) and Field-of-View Container (which is comprises FoV data which is at least temporarily static while the ITS-S is stationary, cf. Par. 3.1, above),
wherein the dynamic CPM message includes a dynamic container including dynamic data (Section 4.5a; Fig. 3: CPM message comprising a Perceived Object Container comprising 1..n (perceived) objects describing e.g. relative distance and velocity information about of the respective perceived objects; NOTE(iii): relative velocity implies that data is dynamic), and
wherein the full CPM message includes a dynamic container including the dynamic data and a static container including the static data (see Section 4.5a; Fig. 3: CPM message additionally comprising also a (static) ITS PDU header comprising e.g. (static) protocol version, ITS-S ID data, Originating ITS-S Container (which also comprises static data) and Field-of-View Container (which is comprises FoV data which is at least temporarily static while the ITS-S is stationary, cf. Par. 3.1, above).
Allowable Subject Matter
Claims 2-7,  9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunther et al., ‘Realizing Collective Perception in a Vehicle’
Gunther et al.  ‘realizing collective perception in a vehicle’ discloses collective perception utilizing V2x technology’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643